Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli et al., WO 2014/053037 for the reasons outlined previously and also in view of the following considerations.
	Each of claims 1 and 17 has been amended to stipulate of the ethylene from which the claimed ethylene-vinyl acetate elastomer is derived that it, “is produced by dehydrating ethanol produced from fermentation of the renewable source of carbon.”  As a result of the added subject matter, the aforementioned claims acquire a product-by-process format.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Accordingly, the ultimate claim scope remains that of an ethylene-vinyl acetate copolymer possessing at least 5% carbon-14 isotope.   (Applicant is reminded of the Examiner’s earlier assessment that, insofar as ASTM D6866-18 Method B is understood to measure the amount of carbon 14 in a sample relative to other isotopes, and biobased content is said to be measured by this test, it follows that biobased carbon content must be deemed synonymous with 14C content.)
	The Examiner has already opined that the presence of a non-zero amount of carbon-14 within the claimed copolymer does not create a patentable distinction from ethylene-vinyl acetate obtained from petrochemical sources (ostensibly having far less 14C than 5 mol%, if any) for reasons already well-articulated in the Office communications mailed on February 24, 2021 and June 1, 2021.  See especially the next-to-last paragraph on page 2 of the 02/24/21 final rejection.  Applicant counters with the argument that, in fact, they are distinct because their claimed elastomer only evolves CO2 of a non-fossil origin when burned.  Once more, not only is this not necessarily true to the extent that not all of the monomer material employed is required to be bio-derived, but bio-derived carbon dioxide is, likewise,  not established to be distinct from that obtained upon incinerating ethylene-vinyl acetate originating from petrochemical precursors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 4, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765